ORDER
RONALD E. BURGESS, of SEA BRIGHT, who was admitted to the bar of this State in 1972, and who was temporarily suspended from the practice of law by consent by Order of the Court dated October 20, 2000, and who remains suspended at this time, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that RONALD E. BURGESS, is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys.
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.